Name: Commission Regulation (EEC) No 2501/86 of 1 August 1986 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  prices
 Date Published: nan

 6. 8 . 86 Official Journal of the European Communities No L 219/7 COMMISSION REGULATION (EEC) No 2501/86 of 1 August 1986 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 882/86 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1481 /86 (3) provides that the price recorded on the representative market or markets of each Member State is established using weighting coefficients reflecting the relative im ­ portance of each category coming onto each market ; Whereas in Ireland the representative market at Water ­ ford has closed ; whereas many of the lambs which would normally have come onto the Waterford market are now sent to Nenagh ; whereas, in the light of the volume of transactions recorded there, Nenagh should be recognized as a representative market ; HAS ADOPTED THIS REGULATION : Article 1 In Annex II (G) (a) to Regulation (EEC) No 1481 /86, 'Waterford' is replaced by 'Nenagh'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 August 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183 , 16 . 7. 1980, p . 1 . (2) OJ No L 82, 27. 3 . 1986, p . 3 . (3) OJ No L 130, 16 . 5 . 1986, p . 12.